Citation Nr: 0725586	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  01-04 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II on a basis other than exposure to 
herbicides.

2.  Entitlement to service connection for diabetes mellitus, 
type II as due to herbicide exposure.  

3.  Entitlement to a compensable evaluation for folliculitis 
of the face and scalp, prior to March 29, 2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
folliculitis of the face and scalp, from March 29, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

By decision dated in April 1978, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for diabetes mellitus.  He has subsequently sought 
to reopen his claim for service connection.  In a rating 
action dated in September 1999, the Regional Office (RO) 
concluded that new and material evidence had not been 
received, and the veteran's claim for service connection for 
diabetes mellitus remained denied.  In addition, the RO 
denied the veteran's claim for an increased rating for his 
service-connected skin disability. Based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination in March 2006, the RO, by 
rating decision dated in July 2006, assigned a 10 percent 
evaluation for folliculitis of the face and scalp, effective 
March 29, 2006.

The Board notes that a July 1988 rating action denied service 
connection for diabetes mellitus.  However, the notice sent 
to the veteran the following month failed to advise him of 
this determination.  

Additional evidence has been associated with the claims file 
since the last issuance of a supplemental statement of the 
case in July 2006.  A review of Dr. K.C.'s January 2007 
treatment record shows that the findings reported therein are 
duplicative of evidence pertaining to the veteran's skin 
previously considered by the RO.  Accordingly, a remand for 
RO review of this evidence is not required.  

The issue of entitlement to service connection for diabetes 
mellitus on the merits, including as due to herbicide 
exposure is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision of April 1978, the Board denied service 
connection for diabetes mellitus.

2.  The evidence added to the record since the April 1978 
Board determination is not cumulative of the evidence 
previously considered, and contributes to a more complete 
picture of the veteran's claim for service connection for 
diabetes mellitus.

3.  Prior to March 29, 2006, the veteran's skin condition was 
not more than slight, and no characteristics of disfigurement 
were present.

4.  From March 29, 2006, the veteran's skin disability is 
manifested by no more than one characteristic of 
disfigurement.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for diabetes mellitus is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001).



2.  The criteria for a compensable evaluation for 
folliculitis of the face and scalp, prior to March 29, 2006, 
have not been met. 38 U.S.C.A. § 155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (as in effect before and after 
August 30, 2002).

3.  A rating in excess of 10 percent for folliculitis of the 
face and scalp, from March 29, 2006, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Lastly, the July 2006 
supplemental statement of the case provided information 
concerning the evidence needed to establish a disability 
rating and effective date.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The Board acknowledges that the veteran has not been 
furnished notice that would comply with the Court's holding 
in Kent.  The Board observes that the April 2004 RO letter 
did discuss new and material evidence, but it cited a legal 
standard inapplicable to this case.  In light of the decision 
finding that new and material evidence has been submitted, 
the Board finds that no further discussion of VCAA compliance 
is necessary regarding this issue.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
include at a hearing before the undersigned, the service 
medical records, private and VA medical records, and reports 
of VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

        I.  New and material evidence 

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim, on any basis, in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the Board must review, in light of the applicable 
legal criteria, the additional evidence submitted since the 
April 1978 decision.

The evidence of record at the time of the April 1978 Board 
decision included the service medical records, private 
medical records, and statements from a friend and service 
colleagues of the veteran.  In this regard, the Board 
emphasizes that the service medical records are negative for 
complaints or findings concerning diabetes mellitus.  A 
urinalysis on the separation examination in May 1968 was 
negative for sugar and albumin.  

The veteran was admitted to a private hospital for unrelated 
complaints in January 1971.  It was noted that a urinalysis 
demonstrated +2 sugar.  A three-hour glucose tolerance test 
revealed a slight elevation at two hours, with a trace of 
sugar at two and three hours.  The pertinent diagnosis was 
incipient diabetes mellitus.  

A January 1976 report from a private physician reflects a 
diagnosis of diabetes mellitus.  

On VA examination in April 1976, the examiner noted that a 
review of the claims folder disclosed that there were no 
statements or records in service or other records of diabetes 
mellitus.  The diagnosis was history of diabetes mellitus, 
under treatment.

A November 1976 statement from W.R.P. shows that he shared a 
classroom with the veteran from 1968 through 1972, and that 
he was aware of the fact that the veteran urinated more 
frequently than normal.  

Statements dated in December 1976 were received from two 
individuals who had served with the veteran.  The statements 
are to the combined effect that the veteran had problems with 
his bladder in service.  One writer noted that the veteran 
had been teased about having a weak bladder.  

The Board denied service connection for diabetes mellitus in 
April 1978 on the basis that it was not demonstrated during 
service or within one year following the veteran's discharge 
from service.  

The evidence received subsequent to the Board's determination 
includes duplicates of service medical records, some private 
medical records, including some records considered at the 
time of the April 1978 decision, VA outpatient treatment 
records, and a March 2007 statement from a VA CRNP.  The 
latter document is the most significant evidence.  The Board 
points out that the CRNP wrote that she was the veteran's 
primary care provider and that he had diabetes mellitus, Type 
II.  She observed that the veteran's diabetes was diagnosed 
in 1971, as the result of a three-hour glucose tolerance 
test, as documented at the private hospital at that time.  
She stated that it is well known that the pathologic 
processes of hyperinsulinemia and glucose intolerance precede 
by years the diagnosis of Type II diabetes.  Thus, she 
concluded that the veteran's diabetes mellitus was more 
likely than not to be related to service.  She opined that it 
was virtually certain that the early stages of diabetes were 
in process during his years of service, if the later stages 
of the disease were evident on the abnormal glucose tolerance 
test in 1971.  

The additional evidence clearly demonstrates that there is 
medical evidence relating diabetes mellitus to service. This 
evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran's diabetes mellitus is related to 
service.  This evidence is of such significance that it must 
be considered in order to fairly adjudicate the claim.  Thus, 
the evidence relates to a previously unestablished fact and 
provides a more complete picture of the circumstances 
concerning the veteran's claim.  The Board concludes that new 
and material evidence has been submitted and, accordingly, 
the claim for service connection for diabetes mellitus is 
reopened.

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 30 percent evaluation may be assigned for disfiguring scars 
of the head, face or neck that are severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  When moderately disfiguring, a 10 percent 
evaluation may be assigned.  A noncompensable evaluation may 
be assigned when slight.  Diagnostic Code 7800 (effective 
prior to August 30, 2002).  

A scar of the head, face, or neck which manifests with one 
characteristic of disfigurement allows an evaluation of 10 
percent.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with two or three 
characteristics of disfigurement, a 30 percent evaluation may 
be assigned.  The 8 characteristics of disfigurement are: 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); and, skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Diagnostic Code 
7800 and Note (1).

The veteran asserts that a compensable evaluation is 
warranted for his service-connected skin disability prior to 
March 29, 2006, and that a rating in excess of 10 percent is 
warranted from that date.  The Board observes that, while the 
veteran's claim was pending, new rating criteria for 
evaluating skin disabilities became effective.  See 67 Fed. 
Reg. 49590 (July 31, 2002).  Where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

The initial question before the Board is whether a 
compensable evaluation is warranted for the veteran's skin 
condition prior to March 29, 2006.  

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The Board acknowledges 
that the June 1999 VA examination of the skin revealed 
follicular based erosions on the posterior neck, and a 
subcutaneous one centimeter soft mobile nodule on the right 
temporal region.  Macular erythema was present at the site of 
the hair follicles on the scalp on VA examination in October 
2001.  No scale was evident at that time.  The veteran 
described mild itching and redness when examined by the VA in 
March 2004.  There were a few small inflammatory 
erythematosus papules on the cheeks, but no erythema or 
telangiectasias.  He had mild, patchy erythema in the scalp.  
No scaling was observed.  The assessment was mild seborrheic 
dermatitis.  There was a 1+ centimeter lipoma on the right 
scalp when the veteran was examined by the VA in September 
2004.  There were no obvious pink, scaly lesions on the face.  
It was concluded that the findings were consistent with 
seborrheic dermatitis.  

The findings summarized above fail to demonstrate that a 
compensable evaluation was warranted under the rating 
criteria in effect prior to August 30, 2002.  There is no 
clinical evidence that the skin condition was more than 
slight.  There is no suggestion in the record that the 
findings were productive of moderate disfigurement.  

Similarly, a compensable rating was not warranted under the 
criteria that became effective on August 30, 2002.  The 
clinical evidence does not demonstrate that any of the 
characteristics of disfigurement were present.  The Board 
concludes, accordingly, that the clinical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of his skin condition.  
The Board finds, therefore, that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for folliculitis of the face and scalp prior to March 29, 
2006.

Finally, the veteran asserts that a higher rating is 
warranted for his skin condition, from March 29, 2006.  In 
this regard, the Board observes that the VA examination of 
the skin conducted on that date demonstrated numerous one to 
two millimeter erythematosus follicular papules on the 
veteran's scalp and beard area.  There was a 2.5 centimeter 
non-tender subcutaneous mass without a central punctum on the 
right scalp.  No erythema or scaling was observed on the 
veteran's face.  No evidence of tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features was present.  In addition, the evidence failed to 
show that there was more than one characteristic of 
disfigurement.  These findings are required in order to 
assign a rating in excess of 10 percent for the veteran's 
skin condition.  The Board concludes, accordingly, that the 
clinical findings on examination are of greater probative 
value than the veteran statements concerning the severity of 
his skin disorder.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for folliculitis of the face 
and scalp, from March 29, 2006.

The Board also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected skin disability and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating from March 29, 
2006 or that the average industrial impairment from the 
disability would be to a compensable degree prior to March 
29, 2006.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for diabetes mellitus type II 
and, to this extent, the appeal is granted.

A compensable evaluation for folliculitis of the face and 
scalp, prior to March 29, 2006, is denied.

A rating in excess of 10 percent for folliculitis of the face 
and scalp, from March 29, 2006, is denied.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for diabetes 
mellitus.  

As noted above, in March 2007, a VA CRNP indicated that the 
veteran's diabetes was related to service.  It is not clear 
if the examiner's opinion was based on a review of the entire 
medical evidence of record, to include the veteran's service 
medical records. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for diabetes mellitus 
since his separation from service.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran that have not already been 
associated with the claims folder.  

2.  The veteran should then be afforded a 
VA examination to determine the nature 
and etiology of his diabetes mellitus.  
All necessary special studies or tests 
are to be accomplished. The examiner is 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that the veteran's diabetes 
mellitus had its onset in service or 
within one year following his discharge 
from service.  The examiner's opinion 
should address the March 2007 conclusions 
of the VA CRNP regarding the significance 
of the abnormal glucose tolerance test in 
January 1971, and whether that 
establishes that diabetes mellitus was 
present in service.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim of 
entitlement to service connection for 
diabetes mellitus type II, to include 
exposure to herbicides may be granted.  
If not, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


